Citation Nr: 0413599	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel








INTRODUCTION

The appellant had active military service from September 1977 
to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont.               

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In August 2003, the appellant testified at a videoconference 
hearing before the Board.  At that time, the appellant 
testified that in 1978, while he was in the military, he 
injured his back while moving a steel desk that weighed 
approximately 200 pounds.  The appellant stated that 
following the injury, he developed chronic back pain and 
received intermittent treatment for his back pain throughout 
the remainder of his military career.  According to the 
appellant, after his discharge, he continued to experience 
back pain.  The appellant maintained that he currently had a 
back disability which was related to his period of military 
service, specifically to his in-service back injury.  

The appellant's service medical records show that in April 
1978, the appellant was treated for back pain.  At that time, 
he stated that he had been moving furniture for the past few 
days and that he had injured his back while moving a desk.  
The physical examination showed that the appellant had 
localized pain in his lower thoracic and upper lumbar spine.  
The impression was muscle strain.  According to the records, 
in April and May 1978, the appellant received subsequent 
intermittent treatment for back pain until May 15, 1978, when 
it was noted that the appellant's back pain had resolved.  
The records also reflect that in January 1980, the appellant 
was treated for complaints of recurrent back pain.  At that 
time, it was reported that the appellant had injured his back 
in April 1978 while moving heavy furniture, and that he was 
seen numerous times following his injury with complaints of 
low back pain.  It was also noted that at present, the 
appellant had the same complaints.  Following the physical 
examination, the diagnosis was low back pain.  The service 
medical records further show that in February 1980, the 
appellant was hospitalized.  At that time, the appellant's 
admission diagnosis was acute lumbosacral strain.  It was 
noted that the appellant had a one and a half year history of 
intermittent episodic left sided low back pain, which was 
relieved by rest and brought on by heavy lifting or sudden 
twisting motions of the back.  It was also noted that the 
appellant's latest episode began the evening prior to 
admission when he got up from sitting at a movie, turned 
quickly, and had the onset of severe right sided low back 
pain, which radiated into his right buttock and anterior 
thigh.  Upon physical examination, all lumbar motion was 
moderately restricted secondary to pain.  The appellant's 
right paravertebral musculature was tender, but without 
spasm.  There was no tenderness of the lumbar spine or 
sacral-iliac joints.  Neurological examination of both lower 
extremities was unremarkable.  X-rays of the appellant's 
lumbosacral spine were interpreted as showing spondylolysis 
of L5 on the right, but no spondylolisthesis.  While the 
appellant was hospitalized, he was placed on bedrest for five 
days, with resolution of his back and buttock pain.  Upon his 
discharge, the diagnoses were the following: (1) status post 
acute lumbosacral strain, and (2) spondylolysis, L5 on the 
right.   

According to the appellant's service medical records, in July 
1987, the appellant was treated for complaints of low back 
pain.  At that time, he stated that eight years ago, he had 
injured his back while lifting a desk.  He indicated that 
following the injury, he had developed chronic low back pain, 
with frequent exacerbations.  Upon physical examination, the 
appellant had a full range of motion of his back.  The 
appellant was tender at L5-S1.  He had an x-ray taken of his 
lumbosacral spine which was interpreted as showing no 
significant osseous or disc space abnormality.  Following the 
physical examination, the diagnosis was probable recurrent 
disc sprain.  The records further reflect that in July 1988, 
the appellant underwent a separation examination.  At that 
time, the appellant's spine and other musculoskeletal system 
were clinically evaluated as normal.   

In April 2002, the appellant underwent a VA examination.  At 
that time, the examiner noted that according to the 
appellant, he was involved in an automobile accident in 1978 
while he was in the military, and that following the 
accident, he developed chronic back pain.  Upon physical 
examination, the appellant's pain-free range of motion was 
limited to forward flexion from zero to 10 degrees, backward 
extension from zero to 20 degrees, left and right lateral 
flexion from zero to 25 degrees, and rotation to the left and 
right from zero to 30 degrees.  An x-ray was reported to show 
compression fractures in a wedge formation of T-12, L-1, and 
L-2.  The diagnosis was compression fractures, as evidenced 
by x-ray, with limitation of motion and severe impact upon 
the appellant's daily activities.   

In the appellant's August 2003 video conference hearing, the 
appellant recognized that in his April 2002 VA examination 
report, the examiner stated that it was the appellant's 
contention that he had initially injured his back during 
service following a 1978 automobile accident.  However, the 
appellant indicated that he had not been involved in an 
automobile accident while he was in the military, and that it 
was not his contention that his current back disability was 
related to an in-service automobile accident.  Instead, the 
appellant maintained that his current back disability was 
related to his in-service back injury, which occurred while 
he was moving a heavy steel desk.  In this regard, the Board 
notes that as previously stated, in the April 2002 VA 
examination report, the examiner indicated that according to 
the appellant, he was involved in an automobile accident in 
1978, and that following the accident, he developed chronic 
back pain.  Thus, it appears that the examiner incorrectly 
reported the appellant's contentions at the time of the April 
2002 VA examination.  In addition, the Board notes that at 
the time of the appellant's April 2002 VA examination, it 
also appears that the examiner did not address the pertinent 
question, which is whether the appellant's currently 
diagnosed back disability, diagnosed as compression fractures 
in a wedge formation of T-12, L-1, and L-2, is related to his 
period of active military service, to specifically include 
his in-service back injury and subsequent back diagnoses and 
complaints.  Accordingly, in light of the above, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any back disability.  

Accordingly, this case is remanded for the following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
back disability at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show that on April 7, 1978, the appellant 
was treated for complaints of back pain 
which developed after he moved a desk; 
the impression was muscle strain.  The 
records further reflect that on April 28, 
1978, and May 8, 1978, the appellant was 
treated for unresolved muscle strain and 
low back pain, respectively.  On May 15, 
1978, it was noted that the appellant's 
back pain had resolved.  According to the 
records, on January 14, 1980, the 
appellant was treated for recurrent back 
pain.  The assessment was low back pain.  
X-rays were reported to show no 
significant abnormalities.  On February 
29, 1980, the appellant was hospitalized; 
the admission diagnosis was acute 
lumbosacral strain.  While he was 
hospitalized, x-rays of the appellant's 
lumbosacral spine were interpreted as 
showing spondylolysis of L5 on the right, 
but no spondylolisthesis.  Upon 
discharge, he was diagnosed with the 
following: (1) status post acute 
lumbosacral strain, and (2) 
spondylolysis, L5 on the right.  On July 
16, 1987, the appellant was treated for 
complaints of low back pain.  X-rays of 
the appellant's lumbosacral spine were 
reported to show no significant osseous 
or disc space abnormality.  The 
impression was probable recurrent disc 
sprain.  In July 1988, the appellant 
underwent a separation examination.  At 
that time, in response to the question as 
to whether the appellant had ever had or 
if he currently had recurrent back pain, 
the appellant responded "no."  The 
appellant's spine and other 
musculoskeletal system were clinically 
evaluated as normal.  The examiner is 
further requested to review the April 
2002 VA examination report.  In this 
regard, the examiner should take into 
consideration that it appears that the 
appellant's contentions were incorrectly 
stated in the report, and that it is the 
appellant's contention that he injured 
his back during service while moving a 
desk, and not due to an in-service 
automobile accident.  

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed back disability, to 
specifically include compression 
fractures in a wedge formation of T-12, 
L-1, and L-2, is related to the 
appellant's period of active military 
service, to specifically include his in-
service back injury in April 1978 and/or 
subsequent in-service back diagnoses and 
complaints.  If no disability is found, 
or no link to military service is found, 
such findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  If the requested opinions cannot 
be provided without resort to 
speculation, it should be so stated in 
the examination report.  The report 
prepared should be typed.         

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


